DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-7, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling et al. (Hereinafter Hotelling) US 2006/0161870 in view of Marsden et al. (hereinafter Marsden) US 2012/0075192
In regard to claim 2, Hotelling disclose A method, comprising:
at a computing device that is in communication with a display: ([0037] [0047] Fig.1 display on a computer device) 
displaying an image on the display; ([0104] [0112] [0135] Fig. 17, for example. image is displayed on the screen based on the application) 
detecting a user input that activates display of an onscreen keyboard on the display; (Fig. 17J [0135]  with user input, keyboard 692 is displayed ) 
in response to detecting the user input, displaying the onscreen keyboard overlaying at least a portion of the image; (Fig. 17J, [0135] keyboard is displayed overlaying a portion of the image in response to the user places theirs finger over 690, for example)
in accordance with a determination that user input has not been received at the onscreen keyboard for a predetermined amount of time, fading out the onscreen keyboard at a first speed until it is no longer visible on the display; ([0041] [0115]-[0117] Fig. 17J, [0135]  the touch (finger) is not detected for a preset amount of time, the GUI element (692, for example) 692 is removed, such as immediately disappearing) 
fading out the onscreen keyboard at a second speed until it is no longer visible on the display, wherein the second speed is different than the first speed. ([0115]-[0117] the GUI element can be removed by slowly fading out, or immediately disappearing) 
But Hotelling fail to explicitly disclose “in accordance with a determination that the user input was typing at the onscreen keyboard and has not been received at the onscreen keyboard for a predetermined amount of time accompanied by at least one continuous contact with the display,”
Marsden disclose in accordance with a determination that the user input was typing at the onscreen keyboard and has not been received at the onscreen keyboard for a predetermined amount of time accompanied by at least one continuous contact with the display, ([0024] [0028] [0047][0051] [0058][0067]  a condition, such as fingers are resting on the touch-screen, without the user typing for a threshold amount of time can be identified, (paused typing), Marsden disclose an action trigger condition, the action is based on the implementation) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Marsden’s method of displaying a virtual keyboard into Hotelling’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Marsden’s method of identifying fingers on the virtual keyboard would provide more touch information into Hotelling’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that identifying touch on the keyboard would help to provide more intuitive ways to manipulate the virtual keyboard and therefore improve the overall user experience. 
In regard to claim 3, Marsden and Hotelling disclose The method of claim 2, the rejection is incorporated herein.
Hotelling disclsoe wherein the first speed is faster than the second speed. [0115]-[0117] Fig. 17J, [0135]  the GUI element (692, for example) 692 is removed, such as immediately disappearing or slowly fade out) 
In regard to claim 5, Marsden and Hotelling disclose The method of claim 2, the rejection is incorporated herein.
Hotelling disclose wherein the user input is detected via a touchscreen. ([0083] [0084] [0154] receiving touch input from the touch screen) 
In regard to claim 6, Marsden and Hotelling disclose The method of claim 3, the rejection is incorporated herein.
Hotelling disclose wherein the touchscreen is integrated with the display. ([0050] cover a display with a touch screen)
In regard to claim 7, Marsden and Hotelling disclose The method of claim 6, the rejection is incorporated herein. 
But Hotelling fail to explicitly disclose “wherein the user input that activates display of the onscreen keyboard is a home-row definition event during which a user places four or more fingers on the touchscreen.”
Marsden disclose wherein the user input that activates display of the onscreen keyboard is a home-row definition event during which a user places four or more fingers on the touchscreen. ([0023]-[0027][0029] event to make the keyboard appear)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Marsden’s method of displaying a virtual keyboard into Hotelling’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Marsden’s method of identifying fingers on the virtual keyboard would provide more touch information into Hotelling’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that identifying touch on the keyboard would help to provide more intuitive ways to manipulate the virtual keyboard and therefore improve the overall user experience. 
In regard to claim 12, claim 12 is a medium claim corresponding to the method claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.
In regard to claim 13, claim 13 is a device claim corresponding to the method claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hotelling et al. (Hereinafter Hotelling) US 2006/0161870 and Marsden et al. (hereinafter Marsden) US 2012/0075192 in view of Mahmood et all. (hereinafter Mahmood)  Patent no.: 7958459
In regard to claim 8, Marsden and Hotelling disclose The method of claim 6, the rejection is incorporated herein.
Hotelling disclose wherein the user input that activates display of the onscreen keyboard, ([0128] Fig. 17J, [0135] with user input the keyboard becomes visible) 
But Marsden and Hotelling fail to explicitly disclose “the user input includes a user’s fingers hovering above the touchscreen.”
Mahmood disclose the user input includes a user’s fingers hovering above the touchscreen. (Fig. 3, col. 4, line 44-67, user hover over the symbol on the touchscreen, an overlay is displayed, image of the overlay is dependent upon the implementation.)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Mahmood’s overlay activation into Hotelling and Marsden’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Mahmood’s method of activating the overlay in response to the hovering input would provide more control of display object to Hotelling and Marsden’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that activating the overlay in response to the hovering input would help to provide more intuitive ways to manipulate the virtual keyboard and therefore improve the overall user experience. 
Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Hotelling et al. (Hereinafter Hotelling) US 2006/0161870 and Marsden et al. (hereinafter Marsden) US 2012/0075192 in view of Horodezky et al. (hereinafter Horodezky) US 2011/0055753
In regard to claim 9, Marsden and Hotelling disclose The method of claim 6, the rejection is incorporated herein.
But Marsden and Hotelling fail to explicitly disclose “wherein the user input that activates display of the onscreen keyboard includes a user beginning to type on the touchscreen before the onscreen keyboard is displayed.”
Horodezky disclose wherein the user input that activates display of the onscreen keyboard includes a user beginning to type on the touchscreen before the onscreen keyboard is displayed. ([0046] Fig. 1, typing an entry activating a virtual keyboard) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Horodezky’s virtual keyboard into Hotelling and Marsden’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Horodezky’s method of activating the virtual keyboard would provide more control to Hotelling and Marsden’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that activating the virtual keyboard in response to user input would help to provide more intuitive ways to manipulate the virtual keyboard and therefore improve the overall user experience. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling et al. (Hereinafter Hotelling) US 2006/0161870  and Marsden et al. (hereinafter Marsden) US 2012/0075192 in view of Matsuzawa et al. (hereinafter Matsuzawa) US 2013/0307784
In regard to claim 10, Marsden and Hotelling disclose The method of claim 6, the rejection is incorporated herein.
But Hotelling fails to explicitly disclose “further comprising: while continuing to display the image on the display and after ceasing to display the onscreen keyboard, detecting a new user input that activates display of the onscreen keyboard on the display; in response to detecting the user input, displaying the onscreen keyboard in a semitransparent form overlaying at least a portion of the image, such that the portion of the image remains visible through the onscreen keyboard; detecting a tap gesture outside the touchscreen;”
Marsden disclose further comprising: while continuing to display the image on the display and after ceasing to display the onscreen keyboard, detecting a new user input that activates display of the onscreen keyboard on the display; ([0030][0031] [0051] [0079] content is displayed and the keyboard is invisible, then input is detected to make the keyboard visible)
in response to detecting the user input, displaying the onscreen keyboard in a semitransparent form overlaying at least a portion of the image, such that the portion of the image remains visible through the onscreen keyboard; ([0030][0051] [0079] after event, keyboard becomes semitransparent, see through the keyboard to the content below)
detecting a tap gesture outside the touchscreen; ([0040][0046] tap at outside of the touch screen) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Marsden’s method of displaying a virtual keyboard into Hotelling’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Marsden’s method of displaying the virtual keyboard semitransparent would provide more display control into Hotelling’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying the virtual keyboard semitransparent would improve the overall user experience using the device.
But Marsden and Hotelling fail to explicitly disclose “and in response to detecting the tap gesture outside the touchscreen, ceasing to display the onscreen keyboard without delay.”
Matsuzawa disclose and in response to detecting the tap gesture outside the touchscreen, ceasing to display the onscreen keyboard without delay. ([0071] tap the rear touch panel, stop the keyboard display) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Matsuzawa’s virtual keyboard into Hotelling and Marsden’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Matsuzawa’s method of stop displaying the virtual keyboard would provide more control to Hotelling and Marsden’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that stop displaying the virtual keyboard in response to user input would help to provide more intuitive ways to manipulate the virtual keyboard and therefore improve the overall user experience. 
In regard to claim 11, Marsden and Hotelling, Matsuzawa disclose The method of claim 10, the rejection is incorporated herein.
But Hotelling, Matsuzawa fail to explicitly disclose “wherein the tap gesture outside the touchscreen is detected via a vibration sensor that is in communication with the computing device.”
Marsden disclose wherein the tap gesture outside the touchscreen is detected via a vibration sensor that is in communication with the computing device. ([0040] [0046] vibration sensor determine the tap location) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Marsden’s method of displaying a virtual keyboard into Matsuzawa and Hotelling’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Marsden’s method of detecting tap gesture would help to provide more display control into Matsuzawa and Hotelling’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that detecting tap gesture would provide more intuitive ways to manipulate the virtual keyboard and therefore improve the overall user experience using the device.
Response to Arguments
Applicant’s arguments with respect to claims 2-3, 5-13 filed on 3/8/2021 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20130332871 A1 		December 12, 2013 		BUCUR et al.
PORTABLE APPARATUS WITH A GUI
US 20130222416 A1 		August 29, 2013			 KIM et al.
APPARATUS AND METHOD FOR PROVIDING A USER INTERFACE USING FLEXIBLE DISPLAY

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143